Citation Nr: 1342593	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  12-29 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and C. G.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to October 1957. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of that hearing is of record. 

In July 2013 and September 2013, the Board remanded this appeal for further evidentiary development.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A left knee disability, diagnosed as minimal age-acquired osteoarthritis, did not manifest in service or to a compensable degree within one year after the Veteran's separation from service, and there is no probative evidence linking the Veteran's left knee disability to his service. 


CONCLUSION OF LAW

The criteria for establishing service connection for a left knee disability, diagnosed as minimal age-acquired osteoarthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a June 2009 letter, issued prior to the decision on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for a left knee disability, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  The letter also advised the appellant of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records.  In this regard, the RO obtained service treatment records, relevant post service treatment records to include VA treatment records, and a VA examination and opinion.  Also of record and considered in connection with the claim are written statements provided by the Veteran as well as a transcript of the Veteran's hearing testimony provided in June 2013.  The Veteran has not identified any other evidence relevant to this claim. 

The Board notes that it previously remanded the matter on appeal in July 2013 and September 2013 for development, to include association of any outstanding VA treatment records with the claims file and to obtain a VA examination and medical opinion.  In July 2013 and September 2013, ongoing VA treatment records were obtained and associated with the paper or electronic claims file.  Additionally, a VA examination and opinion were obtained in October 2013 pertaining to the left knee.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  

Here, during the June 2013 hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for service connection for.  Specifically, the VLJ noted that the record was lacking a medical opinion linking the Veteran's disabilities to service.  The Veteran's representative asked specific questions directed at identifying whether the Veteran had symptoms meeting the criteria for service connection.  Moreover, the Veteran volunteered his treatment history and symptoms since service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  While the Veteran testified that he received VA treatment approximately 20 years after service, the Board observes that VA treatment records dating from service have been requested and records dating from 1980 to 1983 have been associated with the claims file.  To the extent that the hearing discussion revealed that VA treatment records were outstanding, the VLJ requested the identified records on remand.  Furthermore, the VLJ offered to hold the record open to afford the Veteran an opportunity to obtain a positive medical opinion, but the Veteran declined.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the VLJ hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Thus, consideration of this matter on the merits at this time is appropriate.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that his left knee disability is related to his period of active service.  Specifically, in written statements and testimony before the Board, the Veteran has alleged that he currently suffers from a left knee disability that was caused by a fall down some stairs while coming off of a plane in service.  

Following a review of the record, the Board finds that service connection for a left knee disability is not warranted.

Initially, the record establishes a current left knee disability.  For example, an October 2013 VA examination report shows a diagnosis of minimal age-acquired osteoarthritis in the left knee.  However, while the Veteran alleges that he fell down stairs in service and sustained injury to his left knee, his service treatment records reveal no complaints, treatment, or findings of arthritis or any left knee disability.  His separation examination revealed no knee abnormalities.  Thus, the question in this case is whether the Veteran suffers from a current left knee disability that is related to service. 
 
Here, the medical evidence of record does not establish a relationship between the currently diagnosed left knee disorder and service, to include the reported injury to the left knee therein.  An October 2013 VA examiner found that the Veteran's left knee disability is less likely as not related to the claimed in-service injury, event, or illness.  In so finding, the examiner noted that service treatment records are negative for left knee treatment and that the Veteran's own statements indicate that he did not start having problems with the left knee until many years after service.  The examiner also noted that the Veteran's left knee had very mild age-acquired degenerative changes, or, put another way, degenerative changes consistent with or related to age.  He noted that, had the Veteran sustained a significant injury in service, he would instead have moderate to severe osteoarthritis of the knee.  In any event, the examiner found no evidence of a chronic ongoing condition due to service.  

The October 2013 opinion provided an adequate rationale that was based on a review of the claims file, including treatment records, the Veteran's account of symptomatology and treatment, physical examination, current diagnoses, as well as medical expertise.  Accordingly, the Board affords it significant probative value.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Moreover, the examiner's opinion is consistent with both the Veteran's own testimony that his left knee 
began to bother him many years after service, and the service and post-service treatment records, which contain no evidence of a link between his current left knee symptoms and any fall or injury during service.  Significantly, there is no contrary medical opinion of record.

While the Veteran contends that he has a left knee disability related to a fall in service, the Veteran is not shown to have any medical training and his opinion on this point is not competent medical evidence.  In this regard, knee disorders such as arthritis require objective testing to diagnose, and can have many causes.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, as stated, the Veteran has not reported that he experienced left knee symptoms since service or for many years after, and his wife also declined to testify that the Veteran has exhibited left knee problems in service or soon thereafter.  Further, whether symptoms the Veteran reportedly experienced in service or following service are in any way related to his current left knee disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the most probative medical opinion addressing the relationship between the Veteran's current left knee disability and service is against the claim.

In sum, the Board finds that the most probative evidence indicates that a chronic left knee disability was not shown in service or for many years thereafter, and that the current left knee disability is not related to service.  Accordingly, service connection for a left knee disability is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a left knee disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


